                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Angela N. Allen,                           JUDGMENT IN CASE

             Plaintiff(s),                         5:20-cv-00003-KDB-DCK

                 vs.

   Lazy T., LLC, and Larry Dexter
              Harmon


            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 4, 2021 Order.

                                               January 4, 2021




     Case 5:20-cv-00003-KDB-DCK Document 22 Filed 01/04/21 Page 1 of 1
